Case 1:19-cv-02437-DDD-NYW Document 81 Filed 07/07/20 USDC Colorado Page 1 of 3




                         IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLORADO

  Civil Action No.: 19-cv-02437-DDD-NYW

  DIANA SANCHEZ;
  J.S.M., by and through his mother DIANA SANCHEZ,

         Plaintiffs,

  v.

  CITY AND COUNTY OF DENVER, COLORADO;
  DENVER HEALTH AND HOSPITAL AUTHORITY d/b/a DENVER HEALTH MEDICAL
  CENTER;
  RACHIME HERCH, in his individual and official capacities;
  NINA CHACON, in her individual and official capacities;
  DOROTHY GILKEY, in her individual and official capacities;
  RIKKI WARMUS, in her individual and official capacities;
  ALEXANDRA WHERRY, in her individual capacity;
  MICHAEL HART, in his individual and official capacities;
  TYSEN GARCIA, in his individual and official capacities;
  JUSTIN ALBEE, in his individual and official capacities,

        Defendants.
  ______________________________________________________________________________

             NOTICE TO DISMISS ALL CLAIMS AGAINST DEFENDANTS
            HERCH, CHACON, GILKEY AND WARMUS WITH PREJUDICE
  ______________________________________________________________________________

        Plaintiffs Diana Sanchez and J.S.M., by and through their undersigned counsel, Mari

  Newman of KILLMER, LANE & NEWMAN, LLP, hereby provides Notice, and moves to dismiss with

  prejudice all claims against Defendants Rachime Herch, Nina Chacon, Dorothy Gilkey, and Rikki

  Warmus, pursuant to Fed.R.Civ.P. Rule 41(a)(1)(i), and hereby states as follows:

        1.       Plaintiffs are voluntarily dismissing, with prejudice, all claims against Defendants

  Rachime Herch, Nina Chacon, Dorothy Gilkey, and Rikki Warmus in their official and individual

  capacities, each side to bear its own costs and attorney fees.
Case 1:19-cv-02437-DDD-NYW Document 81 Filed 07/07/20 USDC Colorado Page 2 of 3




         2.        Plaintiffs filed an Amended Complaint on March 26, 2020 [Doc. 66], but because

  this matter has been stayed since March 18, 2020 [Docs. 75, 80], no Answer has been filed.

         3.        Therefore, Defendants Rachime Herch Nina Chacon, Dorothy Gilkey and Rikki

  Warmus should be dismissed with prejudice upon Notice, and pursuant to Fed.R.Civ.P. Rule

  41(a)(1)(i), and removed from the caption.

          WHEREFORE, Plaintiffs request this Court to dismiss with prejudice all claims against

  Defendants Rachime Herch, Nina Chacon, Dorothy Gilkey, and Rikki Warmus, in their individual

  and official capacities, pursuant to Fed.R.Civ.P. Rule 41(a)(1)(i), each party to bear their own costs

  and attorneys’ fees.

          DATED this 7th day of July 2020.

                                                 KILLMER, LANE & NEWMAN, LLP

                                                 /s/ Mari Newman
                                                 ___________________________
                                                 Mari Newman
                                                 Andy McNulty
                                                 1543 Champa St., Ste. 400
                                                 Denver, CO 80202
                                                 Phone: (303) 571-1000
                                                 Fax: (303) 571-1001
                                                 mnewman@kln-law.com
                                                 amcnulty@kln-law.com

                                                 ATTORNEYS FOR PLAINTIFFS


                                   CERTIFICATE OF SERVICE

        I certify that on this July 7, 2020, I filed this NOTICE TO DISMISS ALL CLAIMS
  AGAINST DEFENDANTS HERCH, CHACON, GILKEY AND WARMUS via CM/ECF
  which will generate a Notice of Electronic Filing to all parties.

  Anthony Derwinski
  Jeffrey C. Staudenmayer
  Morgan L. Cali
  Ruegsegger Simons & Stern



  {03195869.DOCX;1 }
Case 1:19-cv-02437-DDD-NYW Document 81 Filed 07/07/20 USDC Colorado Page 3 of 3




  1700 Lincoln Street, Suite 4500
  Denver, Colorado 80203
  (303) 575-8026
  (303) 623-1131
  Fax: (303) 623-1141
  aderwinski@rs3legal.com
  jstaudenmayer@rs3legal.com
  mcali@rs3legal.com

  Counsel for Denver Health Defendants

  Hollie Birkholz, Assistant City Attorney
  Michele A. Horn, Assistant City Attorney
  Denver City Attorney’s Office
  Litigation Section
  201 West Colfax Ave., Dept. 1108
  Denver, Colorado 80202
  Telephone: (720) 913-3100
  Facsimile: (720) 913-3190
  hollie.birkholz@denvergov.org
  michele.horn@denvergov.org

  Counsel for City and County of Denver and Denver Sheriff Defendants

                                             KILLMER, LANE & NEWMAN, LLP

                                             s/ Jesse Askeland
                                             _________________________
                                             Jesse Askeland




  {03195869.DOCX;1 }
